Citation Nr: 0904168	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1971 with additional active duty in the Naval Reserve from 
November 1976 to May 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated 
with the claims file. 

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to excessive noise exposure in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the U.S. Navy including service in an 
Inshore Undersea Warfare unit in the Republic of Vietnam.  
The Veteran contends that his recurrent tinnitus is the 
result of excessive noise exposure in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
In a September 2008 Board hearing, the Veteran stated that he 
served in a harbor defense unit deployed to a southern river 
area in Vietnam in 1970 and 1971.  He stated that his duties 
included the operation of diesel power generators and coastal 
radar systems.  In addition, his unit regularly launched 
mortars and illumination rounds in the harbor area.  In a May 
2007 statement, a fellow sailor stationed in the same unit at 
the same time confirmed these activities.  The Veteran 
further stated that he experienced intermittent tinnitus 
starting in Vietnam and that the disorder gradually became 
more frequent until it became continuous.  In medical 
surveillance questionnaires in 1984 and 1985, the Veteran 
stated that he was exposed to loud noise from work as a 
mechanic and from gunfire and mortars during his naval 
service.  He indicated that he noticed hearing loss but did 
not comment on symptoms of tinnitus.  In his Board hearing, 
the Veteran stated that after service he worked as a painter 
and at gaming tables in a casino with no routine exposure to 
loud noises.  He also stated that he occasionally rode a 
motorcycle for recreation. 

Service treatment records for the Veteran's active duty from 
1967 to 1971 are limited to outpatient treatment for an 
unrelated disorder in 1971 and a May 1971 discharge 
examination.  No hearing deficits were noted on a whisper 
test, and there were no comments regarding tinnitus.  Many 
clinical evaluation blocks including the block for an 
evaluation of the ears were not completed.  In June 1971, a 
VA examiner noted no ear abnormalities but made no 
observations regarding hearing loss or tinnitus.  

The file contains records of eleven physical examinations 
performed during the Veteran's service in the Naval Reserve 
from 1974 to 1989.  There are no notations of symptoms 
related to hearing or tinnitus and no audiometric 
examinations.  A few reports show normal hearing on whisper 
tests.  Outpatient treatment records during the Veteran's 
active duty in 1976-77 are silent for any symptoms of 
tinnitus.  In February 1985, the Veteran was treated at a 
Navy clinic for otitis media of the right ear.  No follow up 
treatment is of record.  

In a December 2006 letter, the Veteran's primary care 
physician stated that the Veteran experienced tinnitus caused 
by prolonged exposure to loud noises.  The physician provided 
no test results and did not comment on the source(s) of the 
prolonged exposure. 

In April 2006, a VA audiologist noted a review of the claims 
file and the Veteran's reports of exposure to noise from 
mechanical equipment and mortars in service as well as 
recreational exposure as a motorcyclist.  The audiologist 
noted the absence of any symptoms of tinnitus in the records 
of the VA examiner in 1971 and in the reserve physical 
examinations from 1974 to 1989.  He noted the Veteran's 
reports of an onset of symptoms of tinnitus 15 years earlier 
and constant symptoms for the past three to four years.  The 
audiologist stated that the Veteran's tinnitus was not 
related to noise exposure in service because there were no 
medical records showing symptoms of tinnitus in service or 
during the first post-serVice year.  

In March 2008, a private audiologist performed an audiometric 
examination.  He noted that the Veteran's tinnitus was 
matched by a tone at 8000 Hz.  He stated that military noise 
exposure could not be ruled out as the primary cause of the 
Veteran's tinnitus.  

The Board concludes that service connection for tinnitus is 
warranted.  There is medical evidence of a current disability 
and lay evidence of recurrent exposure to loud noises in 
service that is consistent with the Veteran's service 
personnel records and military duties.  The Board finds that 
the Veteran is competent to report his symptoms of tinnitus 
that first manifested while exposed to diesel generators and 
mortars in service with continued symptoms after service.  
The Board finds that his statements are credible even though 
he did not report the symptoms on many examinations or seek 
medical attention for many years after service.  As the 
Veteran described his disorder as increasing in severity over 
time, it is reasonable that he may not have reported it to 
medical providers until he experienced some functional loss.  

There is medical evidence both for and against a relationship 
between the Veteran's current disability and events in 
service.  The VA audiologist concluded that no such 
relationship existed because there was no medical evidence of 
tinnitus in service or during the first post-service year.  
One private audiologist indicated that the veteran has 
tinnitus, which is caused by prolonged exposure to noise.  
The other private audiologist indicated that military related 
noise exposure could not be ruled out as the primary cause of 
the tinnitus.  

There is an approximate balance of the probative medical 
evidence both for and against a relationship between the 
current tinnitus and events in service.  The Board finds 
that, resolving doubt in favor of the Veteran, the positive 
evidence is at least in a state of equipoise with the 
negative evidence and, therefore, service connection for 
tinnitus is granted.   See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to the 
legal criteria governing the payment of monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a skin disorder is 
necessary. 

Service personnel records showed that the Veteran served in 
the Republic of Vietnam in 1970 and 1971.  Therefore, it is 
presumed that he was exposed to herbicides.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  

Service treatment records for active duty from 1967 to 1971 
are silent for any symptoms, diagnoses, or treatment for a 
skin disorder and none were noted by a VA examiner shortly 
after discharge from that service in June 1971.  However, 
service treatment records during active duty in 1977 showed 
that the Veteran underwent minor surgery to excise cysts on 
his face and chest.  

In a December 2006 letter, the Veteran's primary care 
physician stated that the Veteran experienced acne-like 
lesions.  He did not provide clinical observations or 
detailed diagnoses. 

In April 2007, a VA physician noted the Veteran's history of 
skin rash and cysts in the 1970s and the Veteran's report of 
private treatment at the University of Pennsylvania for 
recurrent skin rash and a cyst on the right thigh.  However, 
the physician noted that the Veteran had not used medication 
for the previous twelve months and that the rash was stable.  
Nevertheless, the physician deferred a diagnosis pending 
review of private medical records.   In April 2008, the same 
physician again examined the Veteran and noted a mildly 
puritic rash on the Veteran's lower chest, abdomen, and back 
that appeared year round.  The physician diagnosed 
folliculitis.  He stated that the rash was not chloracne, the 
only skin disorder found to be related to exposure to 
herbicide.  Therefore, he stated that the Veteran's 
folliculitis was not related herbicide.  However, he did not 
comment on a possible relationship between the Veteran's 
current skin disorder and the multiple cysts excised while on 
active duty in 1977.  An additional examination and medical 
opinion is necessary to decide the claim.  38 C.F.R. § 3.159 
(2008).  

In a Board hearing in September 2008, the Veteran stated that 
he had received treatment for his skin condition by a 
dermatologist at the University of Pennsylvania and that he 
intended to obtain and submit records of that treatment.  In 
December 2008, the Board received two packages of evidence 
submitted by the Veteran in support of his claim.  As the 
file was not yet in possession of the Board, the packages 
were sent to the RO.  This evidence has not been associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the evidence received from 
the Veteran dated November 3, 2008 and 
November 19, 2008 with the claims file. 

2.  Schedule the Veteran for a VA 
examination of his skin disorder.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the Veteran's skin disorder and 
provide an opinion whether any disorder 
is at least as likely as not (50 percent 
or greater possibility) related to 
exposure to herbicide in service or to 
the cysts noted during active duty in 
1977.  The physician should comment on 
any diagnoses and conclusions by private 
physicians if present in the evidence 
submitted in November 2008.    

3.  Then, readjudicate the claim for 
service connection for a skin disorder.  
If the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


